PARRISH, Judge.
Tony R. Nenninger (defendant) attempts to appeal a fine assessed against him in a case in which he was charged with misdemeanor possession of marijuana, a controlled substance. § 195.202, RSMo 1994. For the reasons that follow, this court must dismiss the appeal.
Although not questioned by a party, an appellate court must determine its jurisdiction before undertaking to ad*369dress the merits of an appeal. State v. Bain, 982 S.W.2d 706, 707 (Mo.App.1998). There is no right to appeal absent statutory authority. State v. Williams, 871 S.W.2d 450, 452 (Mo. banc 1994); Bain, supra. Section 547.070, RSMo 1994, permits an appeal in a criminal case in which final judgment has been rendered. “Absent a final judgment, no appeal can be taken.” State v. Weber, 989 S.W.2d 256, 257 (Mo.App.1999).
An appellate court looks to the record on appeal to ascertain whether a judgment was rendered. The legal file component of the record on appeal must include a copy of the judgment and sentence. Rule 30.04(a). Rule 29.07(c) requires that a judgment of conviction “set forth the plea, the verdict or findings, and the adjudication and sentence.” No such document appears in the legal file in this case.1 Copies of docket sheets from the trial court’s record are included in the legal file. A typewritten docket entry dated “10 13 99” recites a “[djocket [ejntry filed per Judge” that notes the date “10-5-99.” The docket entry recites a unanimous vote by a jury “to find the defendant guilty.” It states the trial court’s ruling on a motion for new trial filed by defendant. It recites the punishment intended to be imposed (“a fine of $300.00 together with costs”).
The docket entry recitations do not comply with requirements for a judgment imposed by Rule 29.07(c). The docket entry is similar to the one in State v. Miner, 606 S.W.2d 448 (Mo.App.1980), that was insufficient to “be transmogrified into a judgment.” Id. at 449. The docket entry in Miner was not a rendition of a final judgment from which an appeal could be taken.2
The record on appeal before this court does not include a final judgment. The appeal is dismissed.
SHRUM and MONTGOMERY, JJ., concur.

. Another deficiency noted in the legal file component of the record on appeal was the absence of a copy of a verdict. See Rule 30.04(a).


. The present language in Rule 29.07(c) was effective at the time Miner was decided.